Case 2:19-cv-10302-BAF-RSW ECF No. 14 filed 07/15/19         PageID.87   Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
MARK KOKOSZKI, individually and on
behalf of all others similarly situated,

            Plaintiff,
                                                      Case No. 19-cv-10302
vs.                                                   Hon. Bernard A. Friedman

PLAYBOY ENTERPRISES, INC.,

            Defendant.
                                              /

 BURSOR & FISHER, P.A.                     HONIGMAN LLP
 Joseph I. Marchese                        J. Michael Huget (P39150)
 Philip L. Fraietta                        Robert M. Riley (P72290)
 888 Seventh Ave.                          Jeffrey K. Lamb (P76738)
 New York, NY 10019                        2290 First National Building
 Tel: (646) 837-7150                       660 Woodward Ave.
 jmarchese@bursor.com                      Detroit, MI 48226-3506
 pfraietta@bursor.com                      Tel: (313) 465-7000
                                           mhuget@honigman.com
 HEDIN HALL LLP                            rriley@honigman.com
 Frank S. Hedin                            jlamb@honigman.com
 David W. Hall
 1395 Brickell Ave., Suite 900             Attorneys for Defendant
 Miami, FL 33131                           Playboy Enterprises, Inc.
 Tel: (305) 357-2107
 fhedin@hedinhall.com
 dhall@hedinhall.com

 BARBAT, MANSOUR & SUCIU PLLC
 Nick Suciu III (P72052)
 1644 Bracken Rd.
 Bloomfield Hills, MI 48302
 Tel: (313) 303-3472
 nicksuciu@bmslawyers.com

 Attorneys for Plaintiff Mark Kokoszki
                                                  /
Case 2:19-cv-10302-BAF-RSW ECF No. 14 filed 07/15/19      PageID.88   Page 2 of 3



                        APPEARANCE OF COUNSEL

      PLEASE TAKE NOTICE that Jeffrey K. Lamb of the law firm of Honigman

LLP hereby enters his appearance on behalf of Defendant Playboy Enterprises, Inc.

in the above-referenced matter.


                                     Respectfully submitted,

                                     HONIGMAN LLP

                                     By: /s/ Jeffrey K. Lamb
                                          J. Michael Huget (P39150)
                                          Robert M. Riley (P72290)
                                          Jeffrey K. Lamb (P76738)
                                     2290 First National Building
                                     660 Woodward Avenue
                                     Detroit, MI 48226-3506
                                     Tel: (313) 465-7000
                                     mhuget@honigman.com
                                     rriley@honigman.com
                                     jlamb@honigman.com

                                     Attorneys for Defendant
                                     Playboy Enterprises, Inc.
Dated: July 15, 2019




                                       2
Case 2:19-cv-10302-BAF-RSW ECF No. 14 filed 07/15/19       PageID.89    Page 3 of 3



                         CERTIFICATE OF SERVICE

        This is to certify that on July 15, 2019, a copy of the foregoing was

electronically filed with the Clerk of the Court using the ECF system which will



                                      Respectfully submitted,

                                      HONIGMAN LLP

                                      By: /s/ Jeffrey K. Lamb
                                           J. Michael Huget (P39150)
                                           Robert M. Riley (P72290)
                                           Jeffrey K. Lamb (P76738)
                                      2290 First National Building
                                      660 Woodward Avenue
                                      Detroit, MI 48226-3506
                                      Tel: (313) 465-7000
                                      mhuget@honigman.com
                                      rriley@honigman.com
                                      jlamb@honigman.com

                                      Attorneys for Defendant
                                      Playboy Enterprises, Inc.
Dated: July 15, 2019
31600918.1




                                         3
